Citation Nr: 1015831	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  02-06 378	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post-myocardial infarction and bypass graft, 
as secondary to service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

In January 2006, December 2006, May 2008, and March 2009, the 
Board remanded the Veteran's claim for additional 
development.  


FINDING OF FACT

It is as likely as not that the Veteran's service-connected 
PTSD contributed to the onset of coronary artery disease.  


CONCLUSION OF LAW

The Veteran has coronary artery disease that is the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2000 statement, the Veteran contends that his 
current heart problems are the result of his PTSD.  
Specifically, in the April 2000 statement and at January 2009 
and September 2006 hearings, the Veteran contends that a VA 
cardiologist suggested to him that the stress of his PTSD put 
him at a higher risk of heart problems.  Hearing Transcript 
at 6, September 12, 2006; Hearing Transcript at 4-6, January 
28, 2009.  Thus, the Veteran contends that service connection 
is warranted for coronary artery disease, status post-
myocardial infarction and bypass graft, as secondary to PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the amendment amounts to a substantive change 
in the regulation.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board has considered the 
version of 38 C.F.R. § 3.310 in effect before the change, a 
version which favors the claimant.

The Veteran is service connected for, inter alia, PTSD, 
currently rated as 30 percent disabling.  A review of the 
Veteran's post-military medical treatment records reveals 
November 1997 treatment for an acute myocardial infarction 
and a diagnosis of hypercholesterolemia with a history of 
smoking one to one-and-a-half packs of cigarettes a day from 
the Washoe Medical Center.  A June 2002 treatment record from 
the Loma Linda VA Medical Center (VAMC) indicates a diagnosis 
of diabetes.  An August 2002 treatment record from the Loma 
Linda VAMC indicates that the Veteran had smoked for 39 years 
before quitting in 1997.  November 2002 treatment records 
from the Loma Linda VAMC indicate that the Veteran was obese 
and counseled on exercise and weight management.

In January 2007, the Veteran underwent a VA examination in 
connection with this claim, pursuant to the Board's December 
2006 remand.  The examiner took a history from the Veteran, 
but there is no indication that the examiner reviewed the 
claims file.  The examiner diagnosed the Veteran with 
significant coronary artery disease, which resulted in 
myocardial infarction and required subsequent bypass surgery.  
The examiner noted that some published studies have indicated 
that Veterans with PTSD have a higher risk of heart attack 
than other Veterans and that it has clearly been shown that 
stress contributes to the development of coronary disease; 
however, the examiner failed to provide an opinion as to 
whether the Veteran's current diagnosis was either caused or 
aggravated by his service-connected PTSD.  

Thus, in June 2009, the Veteran again underwent a VA 
examination in connection with this claim, pursuant to the 
Board's March 2009 remand.  The Veteran was examined by the 
same examiner who performed the January 2007 examination.  
The examiner reviewed the Veteran's claims file and took a 
brief history from the Veteran.  The examiner diagnosed 
"known coronary artery disease."  The examiner opined that, 
"[i]t is likely that [the Veteran's PTSD] contributed in 
some manner to his increased risk for coronary disease, but 
it was unlikely to have the same degree of risk as other more 
well documented risk factors such as age, male sex and 
cigarette[] smoking."

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Additionally, the Board must determine the weight to be 
accorded the various items of evidence based on the quality 
of the evidence and not necessarily on its quantity or 
source.  The United States Court of Appeals for Veterans 
Claims has instructed that, in order for a medical opinion to 
be given weight, it must be:  (1) based upon sufficient facts 
or data; (2) be the product of reliable principles and 
methods; and (3) be the result of principles and methods 
reliably applied to the facts.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295, 302 (2008).

In its March 2009 decision, the Board found that the January 
2007 VA examination was inadequate because it failed to 
provide an opinion specific to the Veteran's medical 
condition-the examiner merely addressed the theoretical 
connection between coronary artery disease and PTSD.  Due to 
the brevity of the June 2009 examination opinion, it is 
unclear to the Board whether the conclusion of the examiner 
is, in fact, based on sufficient data and the result of 
principles and methods reliably applied to that data.  
Nonetheless, because there is no clear evidence contrary to 
the June 2009 conclusion that Veteran's PTSD "likely . . . 
contributed in some manner" to his coronary artery disease, 
the Board finds that the evidence of record is in equipoise.  
In such cases, reasonable doubt is to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2009).  When resolving reasonable doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for coronary artery disease secondary to the 
Veteran's service-connected PTSD.  See 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310.  


ORDER

Service connection for coronary artery disease is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


